t c summary opinion united_states tax_court freddie and edith stromatt petitioners v commissioner of internal revenue respondent docket no 5339-07s filed date freddie and edith stromatt pro sese beth a nunnink for respondent gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and thi sec_1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure opinion shall not be treated as precedent for any other case all dollar amounts have been rounded to the nearest dollar respondent determined income_tax deficiencies of dollar_figure dollar_figure and dollar_figure for petitioners’ and taxable years respectively and accuracy-related_penalties under sec_6662 for those years of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioners’ farming activity for and constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 whether petitioners substantiated their farming expenses claimed for and and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and background some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioners resided in tennessee farming activity in petitioners purchased an approximately 15-acre parcel of land near dickson tennessee petitioner edith stromatt mrs stromatt had retired before the land was purchased and petitioner freddie stromatt mr stromatt retired shortly thereafter in petitioners constructed a two-bedroom one-bath house of approximately square feet on the property mrs stromatt’s father lived in the house from until his death in petitioners did not live in the house or elsewhere on the property during the years at issue during and petitioners cleared the acreage which had been untended for approximately years and was overgrown with brush and trees to prepare it for use as pasture including the production of hay mr stromatt and mrs stromatt’s father operated the tractor and bush hog used for clearing the land including pulling tree stumps during and petitioners installed fencing and fertilized this work was also performed by mr stromatt and mrs stromatt’s father petitioners harvested their first hay in and continued producing hay during the years at issue harvesting it with rented equipment mr stromatt and mrs stromatt’s father performed this labor petitioners sold the hay and these sales constituted the only income generated from the farming activity during the years at issue petitioners first purchased cattle in acquiring six pregnant heifers by the end of petitioners owned head of cattle mrs stromatt’s father provided advice to petitioners on farming including the number of cattle that could be supported on acres of land mrs stromatt’s father was an experienced farmer and mrs stromatt grew up on a farm farming ledger mrs stromatt maintained a ledger for recording farming activity expenses farming ledger and kept all receipts that related to farming activity expenses the farming ledger included both annual summary accounts as well as monthly accounts for some months and accounts for some specific items such as electricity and utility expenses mrs stromatt posted items in the farming ledger regularly often making additions more than once per week mrs stromatt presented the farming ledger and the receipts to petitioners’ return preparer for use in preparing petitioners’ federal_income_tax returns petitioners’ reported income and expenses the following table summarizes the income and expenses that petitioners reported during the period year farming income dollar_figure big_number big_number big_number big_number big_number big_number farming expenses dollar_figure big_number big_number big_number big_number big_number big_number profit loss from farming dollar_figure big_number big_number big_number big_number big_number total income from other source sec_1 dollar_figure big_number big_number big_number big_number big_number big_number 1in each year petitioners also had gambling income that was completely offset by gambling_losses 2mrs stromatt conceded that petitioners stopped deducting all of the expenses of the farming activity after respondent commenced an examination of petitioners’ returns in examination respondent commenced an examination for petitioners’ taxable years in respondent’s examining agent inspected the petitioners’ books_and_records including the farming ledger the examining agent was satisfied with the substantiation of petitioners’ income and expenses with respect to the farming activity notice_of_deficiency respondent issued a notice_of_deficiency to petitioners for the years at issue disallowing farming losses claimed on schedules f profit or loss from farming of dollar_figure dollar_figure and dollar_figure for and respectively on the alternative grounds that the activity giving rise to the losses was not engaged in for profit within the meaning of sec_183 or that petitioners did not substantiate the losses pretrial proceedings as part of the pretrial proceedings respondent made an informal request and then a formal request for all of petitioners’ books_and_records petitioners responded by requesting a copy of their administrative file after receiving the administrative file which did not include the farming ledger petitioners sent a letter to respondent stating that the administrative file showed that petitioners had substantiated all of their expenses petitioners did not produce the farming ledger or any other documents that respondent had requested until the day before trial i sec_183 a scope of activity discussion respondent disallowed petitioners’ claimed farming losses on the grounds that the activity giving rise to the losses was not 2the disallowance of the schedule f losses resulted in computational adjustments to petitioners’ itemized_deductions for each year 3according to respondent’s counsel while the examining agent was satisfied with petitioners’ substantiation the appeals_office was not engaged in for profit within the meaning of sec_183 petitioners contend that the activity was engaged in for profit at the outset we must resolve a question of the scope of the activity that is at issue petitioners reported their activity on the schedules f as a beef cattle ranch respondent argues that petitioners did not own any cattle during the years in issue and were instead only harvesting hay we are satisfied that petitioners’ preparation of their land for hay cultivation given the hay’s eventual use as feed for their cattle bore an economic interrelationship with their later cattle operation so that the two undertakings were a single activity for purposes of sec_183 see sec_1_183-1 income_tax regs see also mitchell v commissioner tcmemo_2006_145 tobin v commissioner tcmemo_1999_328 moreover their sale of hay during the years in issue demonstrates that the activity was beyond the preparatory stage see 345_f2d_901 4th cir vacated and remanded per curiam on other grounds 382_us_68 accordingly the hay cultivation and contemplated cattle husbandry are hereinafter analyzed together as a single activity referred to as petitioners’ farming activity b determining profit objective in general sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 in general_deductions are allowable under sec_162 or sec_212 for activities in which the taxpayer engaged with the primary purpose and dominant hope and intent of realizing a profit 480_us_23 889_f2d_1548 6th cir affg tcmemo_1988_310 novak v commissioner tcmemo_2000_234 an activity is engaged in for profit if the taxpayer entertained an actual and honest even though unreasonable or unrealistic profit objective in engaging in the activity 868_f2d_833 6th cir affg in part revg in part and remanding tcmemo_1986_569 see also 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the existence of the requisite profit objective is a question of fact that must be decided on the basis of the entire record 84_tc_227 affd without published opinion 782_f2d_1027 3d cir dreicer v commissioner supra pincite sec_1_183-2 income_tax regs in resolving this factual question greater weight is given to objective facts than to a taxpayer’s statement of intent see 68_f3d_868 5th cir affg tcmemo_1993_634 sec_1_183-2 income_tax regs the taxpayer bears the burden of proving the requisite profit objective see rule a hayden v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit campbell v commissioner supra pincite these factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or 4petitioners contend that they have met the prerequisites for a shift in the burden_of_proof to respondent with respect to all factual issues under sec_7491 for the burden_of_proof to shift to respondent petitioners are required to cooperate with all reasonable requests for documents see sec_7491 petitioners did not produce the farming ledger or any other documents respondent requested until the day before trial accordingly petitioners are not eligible for a shift in the burden_of_proof see 135_tc_471 assaf v commissioner tcmemo_2005_14 dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs as no single factor is controlling the facts and circumstances of the case taken as a whole are determinative 86_tc_360 sec_1_183-2 income_tax regs manner of carrying on the activity for purposes of determining whether an activity is conducted in a businesslike manner the regulations cite several factors that may indicate a profit objective including maintaining complete and accurate books_and_records carrying on an activity in a manner similar to other profitable activities of the same nature and abandoning unprofitable methods or adopting new methods sec_1_183-2 income_tax regs petitioners maintained a farming ledger and kept receipts while the farming ledger was informal at best the recordkeeping required for a small farming operation is not rigorous see burrus v commissioner tcmemo_2003_285 fields v commissioner tcmemo_1981_550 edge v commissioner tcmemo_1973_274 a period of land preparation before the commencement of cattle operations is not unusual and does not show lack of a profit objective see fields v commissioner supra moreover petitioners found buyers for their hay in the startup years before cattle were purchased in the year following the years at issue petitioners first acquired cattle and owned head of cattle by the close of that year while it is true that approximately years elapsed between the completion of fencing in and petitioners’ acquisition of cattle in we do not find this delay dispositive of the question of whether petitioners had a profit objective all the work on the farm was being performed by mr stromatt and his elderly father-in-law in these circumstances the delay in commencing cattle operations was not unreasonable and in view of the fact that petitioners were producing and selling hay in the interim we are satisfied that they had an honest good-faith intention to develop a cattle operation this factor favors petitioners expertise of petitioners and their advisers preparation for an activity by extensive study or consultation with experts may indicate a profit objective where the taxpayer conducts the activity in accordance with such study or advice see sec_1_183-2 income_tax regs petitioners relied upon the advice and services of mrs stromatt’s father an experienced farmer who also performed much work on the farm in particular mrs stromatt’s father advised petitioners as to the acreage they would need to support a successful cattle operation this factor favors petitioners time and effort expended by petitioners the fact that taxpayers devote much of their personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate a profit objective see sec_1 b income_tax regs petitioners expended substantial time and effort in operating the farm mr stromatt and mrs stromatt’s father did the initial land-clearing work and then fertilized installed the fencing and harvested the hay during the years in issue mrs stromatt maintained the farming ledger mr and mrs stromatt’s efforts in respect of petitioners’ farming activity did not have any recreational aspect this factor favors petitioners expectation of appreciation of asset values an expectation that assets used in the activity will appreciate in value may indicate a profit objective see sec_1_183-2 income_tax regs while petitioners presented no specific evidence regarding the likelihood of any appreciation in value of the land or equipment used in petitioners’ farming activity it is apparent that clearing and fencing neglected land would likely increase its value this factor favors petitioners success in similar or dissimilar activities taxpayers’ past success in similar or dissimilar activities may indicate that their engagement in a presently unprofitable activity is for profit see sec_1_183-2 income_tax regs petitioners have never owned a farm or operated any other kind of entrepreneurial business therefore this factor favors respondent see lowe v commissioner tcmemo_2010_129 zarins v commissioner tcmemo_2001_68 affd 37_fedappx_747 6th cir history of income or loss an activity’s history of income or loss may reflect whether the taxpayers have a profit objective see sec_1_183-2 income_tax regs petitioners’ farming activity had only a short history of operating results when respondent determined that they lacked a profit objective the operational results after are unreliable however because mrs stromatt conceded that she stopped claiming all of the expenses of petitioners’ farming activity after respondent commenced an examination in of the returns at issue the years at issue are the third fourth and fifth years of operations while there were losses in all these years it is not a lengthy history and may reflect a reasonable startup_period see fields v commissioner supra initial losses are almost a certainty where repairs to and development of farmland are necessary to the growth and viability of the operation cases that found a history of losses as significant evidence of a lack of profit objective generally involved losses over a substantially longer period than in the instant case see eg 32_f3d_94 4th cir years of losses with profitable year affg tcmemo_1993_396 keelty v commissioner tcmemo_1984_173 years of losses with profitable year see also wise v commissioner tcmemo_1957_83 years of continuous losses not evidence of lack of profit objective where taxpayer was rehabilitating a neglected farm affd 260_f2d_354 6th cir this factor favors petitioners amount of occasional profits the amount of any occasional profits if large in relation to losses_incurred or the taxpayers’ investment may indicate a profit objective see sec_1_183-2 income_tax regs petitioners’ farming activity did not earn any profits during the years at issue and the apparent profits recorded for and are illusory since as noted mrs stromatt concedes that she understated expenses for those years this factor favors respondent financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit see sec_1_183-2 income_tax regs petitioners had substantial income from other sources during the years at issue which was offset to the extent of their claimed farming activity losses this factor favors respondent elements of personal pleasure or recreation the existence of recreational or personal elements in an activity may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs petitioners’ farming activity offered no significant recreational opportunities instead mr stromatt performed arduous physical labor and mrs stromatt provided bookkeeping services in connection with the activity petitioners did not reside on the premises during the years in issue cattle operations on farms without significant recreational facilities generally do not suggest a recreational aspect indicating a lack of a profit objective see smith v commissioner tcmemo_2007_368 affd 364_fedappx_317 9th cir burrus v commissioner tcmemo_2003_285 fields v commissioner tcmemo_1981_550 this factor favors petitioners conclusion after weighing the regulatory factors and all other facts and circumstances we conclude that petitioners engaged in their farming activity with an actual and honest profit objective they and family members expended substantial amounts of physical labor to reclaim and fence land in an effort to establish a viable cattle operation they did so at a pace that was not unreasonable in the circumstances and they offset some losses by initially selling hay they obtained knowledgeable advice their loss history was both brief as of the close of the last year in issue and not atypical for reclaiming land and establishing a cattle operation the enterprise did not offer significant recreational opportunities for the foregoing reasons we hold that the losses claimed from petitioners’ farming activity for and are not limited by sec_183 ii substantiation respondent also disallowed the claimed farming losses for the years at issue on the alternative ground that petitioners failed to substantiate their expenses see sec_6001 sec_1_6001-1 income_tax regs respondent’s contentions regarding substantiation are general except for his pointing to petitioners’ apparent failure to issue any forms 1099-misc miscellaneous income to mrs stromatt’s father for payments made to him 5petitioners reported expenses for labor hired on their schedule f for each year at issue they credibly testified that these expenses represented amounts paid to mrs stromatt’s father for his services in these circumstances we find any failure by petitioners to issue forms 1099-misc with respect to their payments to mrs stromatt’s father to be of marginal relevance in determining whether they adequately substantiated their expenses on the basis of our review of petitioners’ records of their farming activity we are satisfied that their substantiation was adequate petitioners maintained summary ledgers and ledgers for specific items which generally matched each other and the amounts reported on their returns mrs stromatt credibly testified that she generally kept receipts petitioners’ return preparer credibly testified that she inspected both the farming ledger and the receipts in her preparation of the returns for each of the years at issue additionally respondent’s counsel conceded at trial that respondent’s examining agent was satisfied with the substantiation of the items on the returns although according to respondent’s counsel the appeals_office was not on this record we conclude that petitioners met the substantiation requirements of sec_6001 iii accuracy-related_penalties respondent determined accuracy-related_penalties under sec_6662 and b for underpayments attributable to negligence in his pretrial memorandum respondent asserted that each year’s underpayment was also attributable to a substantial_understatement_of_income_tax see sec_6662 however since we have found that there is no deficiency for any year there is no underpayment giving rise to any penalty under sec_6662 to reflect the foregoing decision will be entered for petitioners
